DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Application and claims filed 8/31/2021.
Claims 1-20 have been examined and are pending.
Information Disclosure Statement (IDS)
Acknowledgement is hereby made of receipt of Information Disclosure Statements filed by applicant on 8/31/2021. 
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claims 1, 8, and 19 (exemplified in limitations of method claim 1): 
identifying, in a first bidding iteration, first vendors for providing first discounts responsive to the request, wherein the first vendors comprise a first vendor, a second vendor, and remaining vendors, the first vendor offers a first maximum discount that is a highest discount amongst the first vendors, and the second vendor offers a second maximum discount that is a second highest discount amongst the first vendors after the first vendor; 
transmitting, a first list of discounts comprising: a first discount, from the first vendor, that is higher than the second maximum discount of the second vendor by a first increment; and a second discount, from the second vendor, that corresponds to the second maximum discount of the second vendor;. 
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, the steps as drafted, are a business decision to implement a second-price auction for displaying vendor discount offers where the highest offer ultimately only pays the second highest offer value plus a predetermined increment and thus the claims fall into Certain Methods of Organizing Human Activity (e.g. commercial interaction such as auctions).  Furthermore, the mere nominal recitation of the use of a generic computer device (e.g. “a user’s device”) does not take the claim limitation out of the enumerated grouping. Thus, the claims recite an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Although there are additional elements, other than those noted supra, recited in the claims, none of these additional element(s) or a combination of elements as recited in the claims apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. As drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts and link them to a field of use (i.e. in this auctions) or serve as extra-solution activity. The claimed computer components are recited at a high level of generality and are merely invoked as tools to implement the idea but are not technical in nature. Simply implementing the abstract idea on or with generic computer components is not a practical application of the abstract idea. 
These additional limitations are as follows: “receiving, from the user device, a second request to associate a selected matching discount with a user of the user device…”
However, these elements do not present a technical solution to a technical problem; i.e. Applicant’s invention is not a novel nor new technique nor technical solution for “receiving requests” regardless of the desired effect of such request – e.g. associating an advertised discount/coupon with a user of a device. Instead, these features merely serve to generally “apply” the aforementioned concepts and link them to a field of use or are extra-solution activity to the already identified abstract idea and do not integrate the abstract idea into a practical application thereof.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered as merely serving to generally “apply” the aforementioned concepts via generically described computer components (e.g. by one or more user devices and or a device with a processor, etc…) and “link” them to a field of use (i.e. auctions), or as insignificant extra-solution activity (e.g. receiving requests). For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components (i.e. a server) and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra, nor provide an inventive concept, and thus the claims are not patent eligible.
As for the dependent claims, the dependent claims do recite a combination of additional elements. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified abstract idea into a practical application thereof nor do they provide an inventive concept. 
For example, dependent claims 3, 11, 12 merely set forth a scenario in which the auctioning may occur such as one recite the following: “…the second vendors comprise the first vendor and a third vendor, the second vendors do not include the second vendor, the third vendor offers a third maximum discount that is a second highest discount amongst the second vendors after the first vendor, and the third maximum discount of the third vendor is smaller than the second maximum discount of the second vendor…” However, descriptions of various normal scenarios in which the abstract idea may operate is not significantly more than the identified abstract idea itself.
 Therefore, the Examiner does not find that these additional claim limitations integrate the abstract idea into a practical application nor provide an inventive concept. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, are not significantly more than the already identified abstract idea. A similar finding is found for the remaining dependent claims.
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception and are therefore patent ineligible.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-20 are rejected under 35 U.S.C. 103 as obvious over Monteverde et al. (US 2012/0259692 A1; hereinafter, "Monteverde") in view of Walker (US 10,706,462 B1; hereinafter, "Walker").

Claims 1, 8, 9, 19:
Pertaining to claims 1, 8 and 9, and 19, where the limitations of method claim 1 are exemplary, as shown Monteverde teaches the following:
A method for use in a real-time discount marketplace, comprising: 
receiving, from a user device, a request for a discount (Monteverde, see at least [0028] and [0045] e.g.: “…commercial offers can be requested in S315 by the user device.”; e.g. per [0028] For example, a buyer searches for pizza [discounts] within his or her target area, and the system can return discounts offered by Domino’s and Pappa Johns); 
identifying, in a first bidding iteration, first vendors for providing first discounts responsive to the request, wherein the first vendors comprise a first vendor, a second vendor, and remaining vendors, the first vendor offers a first maximum discount that is a highest discount amongst the first vendors, and the second vendor offers a second maximum discount that is a second highest discount amongst the first vendors after the first vendor (Monteverde, see at least [0028]-[0030], teaching e.g.: “…As used herein, the term "bid" can refer to a flat amount of money paid to the search engine or a portion of the discount offered to the consumer (e.g., a dollar amount)... For example, if a buyer searches for pizza within his or her target area, and Domino's®  [first vendor] offers a ten dollar discount [first max discount] compared to a five dollar discount [second max discount] offered by Papa Johns®  [second vendor], Domino's®  discount will be displayed first. However, of the ten dollar discount offered by Domino's® , five dollars will be distributed to the potential buyer and five dollars will be distributed to the search engine as a commission. Of course, the commission can be any amount of the discount offered to the potential buyer…”); 
transmitting, to the user device, a first list of discounts (Monteverde, see at least [0028]-[0030] e.g. “the commercial offers [discounts] will be displayed [transmitted to the user device] in an order corresponding to the discount amount offered (i.e., highest discount first, second highest discount second, and so forth…” and [0064] e.g.: “…the highest vendor bid will cause that particular vendor's commercial offer to be placed at the top of a list of search results displayed to the user...”) comprising: 
a first discount, from the first vendor, that is higher than the second maximum discount of the second vendor by a first increment (Monteverde, again see at least [0028]-[0030] and [0046]: “…For example, if a buyer searches for pizza within his or her target area, and Domino's®  [first vendor] offers a ten dollar discount [first max discount] compared to a five dollar discount [second max discount] offered by Papa Johns®  [second vendor], Domino's®  discount [first discount] will be displayed first. However, of the ten dollar discount offered by Domino's® , five dollars will be distributed to the potential buyer and five dollars will be distributed to the search engine as a commission. Of course, the commission can be any amount of the discount offered to the potential buyer…”; Examiner notes, because the commission is taught as “can be any amount”, and because Monteverde’s auction process is very similar to what is known as a Vickrey”, aka “second-price”1, auction scheme which was also old and well-known before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to charge a commission which results in provision to the consumer/buyer of an incremental benefit amount greater than the second maximum benefit offered by the second vendor, similar to a Vickrey auction, e.g. $5 + .01cent [first increment] by charging a commission of $4.99 or, provide $5 + $1 [first increment] by charging a commission of $4.00, etc… because Monteverde explicitly teaches the commission “can be any amount” and therefore it would be obvious to try different commissions, such as by following a scheme similar to the known Vickrey auction with an incremental cost over the second highest bid and because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.); and 
a second discount, from the second vendor, that corresponds to the second maximum discount of the second vendor (Monteverde, see at least [0028]-[0030], teaching e.g.: “…the commercial offers will be displayed in an order corresponding to the discount amount offered (i.e., highest discount first, second highest discount second, and so forth…For example, if a buyer searches for pizza within his or her target area, and Domino's®  offers a ten dollar discount compared to a five dollar discount offered by Papa Johns® , Domino's®  discount will be displayed first….”; therefore, the Examiner understands that Papa Johns®  discount is displayed second as it is the “second highest discount”); and 
Although Monteverde teaches the above limitations and Monteverde teaches, e.g. per [0046]-[0047]: “…the user can accept the offer by… electronically accepting the offer on the user device 100”, he may not explicitly teach such acceptance on the user device associates the discount with a user of the user device. However, regarding this nuance as recited, Monteverde in view of 
receiving, from the user device, a second request to associate a selected matching discount with a user of the user device (Walker, see at least [2:10-20], teaching e.g.: “…The coupon processing server may be configured to store the at least one digital coupon offer in a digital wallet associated with the user, for example. The coupon processing server may be configured to communicate the at least one digital coupon offer from the plurality thereof based upon input from the remote user device…”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Walker (directed towards an option to store, at the request of a user device, a coupon [matching discount] in a digital wallet associated with a user) which is applicable to a known base device/method of Monteverde (already directed towards presenting various discounts to a user who requested a list of such discounts) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Walker to the device/method of Monteverde because Monteverde and Walker are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 3, 11, 12:
Montverde/Walker teach the limitations upon which this claim depends. Furthermore, Montverde teaches the following:
… further comprising: identifying, in a second bidding iteration, second vendors for providing second discounts responsive to the request (Monteverde, see at least [0028]-[0030], [0043]-[0047], and [0065] e.g.: “the vendor bids can be solicited at any time.” For example when a user enters “geographic points of interest”), wherein the second vendors comprise the first vendor and a third vendor, the second vendors do not include the second vendor, the third vendor offers a third maximum discount that is a second highest discount amongst the second vendors after the first vendor, and the third maximum discount of the third vendor is smaller than the second {YB:00980599.DOCX }-38-maximum discount of the second vendor (Monteverde, see at least [0043]-[0047] teaching vendors of commercial offers are determined and these offers are displayed to a user based on whether such vendors are within an area defined by a user entered geographic points of interest. Therefore, although the scenario described by this feature may not be explicitly noted by Monteverde, it is nonetheless within the level of one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that this scenario may occur if Monteverde’s user changes his entered points of interest and the second vendor, e.g. PapaJohns ® per the aforementioned example of Monteverde, was not within the user’s entered geographic points of interest, but the first vendor, e.g. Dominos ®, was within this geographic points of interest as was a third vendor, e.g. a different Pizza vendor and this vendor may offer a discount less than PapaJohns ®, then Monteverde’s second set of vendors solicited to participate in Monteverde’s auction [second bidding iteration] would comprise the first and third vendor but not the second vendor and Monteverde’s auction may obviously proceed according to the already provided examples and disclosure where this third vendor may have either bid less or offered a discount less than the first vendor because "The test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." See In re Keller, 642 F.2d 413,425 (CCPA 1981))
transmitting, to the user device, a second list of discounts comprising: a third discount from the third vendor, wherein the third discount corresponds to the third maximum discount of the third vendor (Monteverde, see at least [0028]-[0030] e.g.: “the commercial offers will be displayed in an order corresponding to the discount amount offered (i.e., highest
discount first, second highest discount second, and so forth” and [0064] e.g.: “…the highest vendor bid will cause that particular vendor's commercial offer to be placed at the top of a list of search results displayed to the user...”); 
and a fourth discount from the first vendor, wherein the fourth discount of the first vendor is higher than the third maximum discount of the third vendor by a second increment, and the fourth discount from the first vendor is less than the first discount from the first vendor (Monteverde, again see at least [0028]-[0030] and [0046] under the scenario outlined supra. Furthermore, similar to the previous scenario, because Monteverde’s commission is taught as “can be any amount”, and because “Vickrey”, aka “second-price”2, auctions were also old and well-known, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to charge a commission which results in provision to the consumer/buyer of a fourth discount which is an incremental benefit amount greater than the third maximum benefit offered by a third vendor, similar to a Vickrey auction, because Monteverde explicitly teaches the commission “can be any amount” and therefore it would be obvious to try different commissions, such as by following a scheme similar to the known Vickrey auction and because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.).
 
Claims 4, 13, 14:
Montverde/Walker teach the limitations upon which this claim depends. Furthermore, Montverde teaches the following:
The method of claim 1, further comprising: identifying, in a second bidding iteration, second vendors for providing second discounts responsive to the request, wherein the second vendors comprise the first vendor and a third vendor, the third vendor offers a third maximum discount that is higher than the first maximum discount of the first vendor, and the first maximum discount of the first vendor is a second highest discount amongst the second vendors after the third vendor, and transmitting, to the user device, a second list of discounts comprising: a third discount from the first vendor, wherein the third discount corresponds to the first maximum discount of the first vendor; and a fourth discount from the third vendor, wherein the fourth discount is higher than the first maximum discount by a second increment (Examiner notes these claim are similar to claims 3, 11 and 12 except that in this scenario, the relative amount of the bids of the first and third vendor have switched resulting in an expected switch in the relative discounts provided by each vendor due to no underlying change in the auction process. Therefore, these claims are rejected on similar grounds to claims 3, 11 and 12).  

Claims 5, 15, 16
Montverde/Walker teach the limitations upon which this claim depends. Furthermore, Montverde teaches the following:
…further comprising: identifying, in a second bidding iteration, second vendors for providing second discounts responsive to the request, wherein the second vendors comprise the second vendor and a third vendor, the second vendor offers a highest discount and the third vendor offers a second highest discount amongst the second vendors after the second vendor, the second vendors do not include the first vendor; and {YB:00980599.DOCX }-39-transmitting, to the user device, a second list of discounts comprising: a third discount from the third vendor, wherein the third discount corresponds to a third maximum discount of the third vendor; and a fourth discount from the second vendor, wherein the fourth discount of the second vendor is higher than the third maximum discount of the third vendor by a second increment, and the fourth discount from the second vendor is less than the second discount from the first vendor (Examiner notes these claim are similar to claims 3, 11 and 12 except that the names of the vendors have changed resulting in an expected relative change to the discounts provided by each named vendor due to no underlying change in the auction process. Therefore, these claims are rejected on similar grounds to claims 3, 11 and 12).  

Claims 6, 17:
Monteverde/ Walker teach the limitations upon which these claims depend. Furthermore, as shown Monteverde teaches the following:
…wherein the request comprises a category of goods or services and the first vendors are identified based on at least one of the category or the goods or services (Monteverde, see at least [0028] e.g. user requests discounts, via search, related to the goods/service “Pizza”, within a category of a “target area”, and the vendors, such as Domino’s ® and PapaJohns ®, are identified based at least in part the goods/service “Pizza” and who are within the category “target area”.)  

Claims 7, 18:
Monteverde/ Walker teach the limitations upon which these claims depend. Furthermore, as shown Monteverde teaches the following:
…wherein the request comprises a good or service and at least some of the vendors are identified based on goods or services related to the good or service (Monteverde, see at least [0028] e.g. user requests discounts, via search, related to the goods/service “Pizza”, and the vendors, such as Domino’s ® and PapaJohns ®, are identified based at least in part the goods/service “Pizza”.)  

Claim 20:
Monteverde/ Walker teach the limitations upon which these claims depend. Furthermore, as shown Monteverde teaches the following:
The non-transitory computer readable medium of claim 19, wherein the offered discount for the first vendor is set to a minimum of a preset increment amount or a difference, wherein the difference is between the maximum discount offered by the first vendor and the second highest discount offered by the second vendor (Monteverde, see at least [0028], the offered discount for Domino’s ® [first vendor] may be set to a value of $5 provided to the buyer/customer which is a difference between the maximum of $10, which was initially offered by Domino’s, and the second highest discount of $5 offered by the second vendor PapaJohns ®) .

Claims 2 is rejected under 35 U.S.C. 103 as obvious over Monteverde in view of Walker in view of Carlson (US 2010/0274566 A1; hereinafter, "Walker").

Claim 2:
Montverde/Walker teach the limitations upon which this claim depends. Furthermore, Montverde teaches the following:
The method of claim 1, wherein the first list of discounts further comprises: respective discounts from at least some of the remaining vendors (Montverde, see at least [0028] the discounts presented to the consumer includes the discount from the second vendor [remaining vendor] PapaJohn ®),
Although Monteverde teaches the above limitations, and teaches per [0027]-[0028] an auction to present offered discounts to a consumer where the “offers will be displayed to a consumer in an order corresponding to the discount amount offered (i.e., highest discount first, second highest discount second, and so forth)” where the amount offered is according to the result of an auction which, per example, may follow a “pay-per-placement” scheme or a “discount proposal” scheme, e.g. as per example which provides that the fist displayed offer follows what is known in the art as a Vickrey or second-price auction but he doesn’t explicitly discuss altering the offered discount of the other vendors suggesting the use of a combination of auction types. Monteverde may not explicitly teach using a combination of auction types which would result in each of his respective discounts of his remaining vendors corresponding to a values as recited below. However, regarding this feature, Montverde in view of Carlson teaches the following:
wherein each respective discount of a respective remaining vendor corresponds to a respective maximum discount of the respective remaining vendor (Carlson, see at least [0083]-[0103] teaching any combination of auction may be used including a Vickrey auction and first-price auction.)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Carlson (who teaches any combination of auction may be used, e.g. Vickrey auction for first item [e.g. Monteverde’s first discount value to be presented in a first slot in list of presented discounts] and then a First-price auction [e.g. for remaining discount values, each to also be presented in order of value]) which is applicable to a known base device/method of Monteverde (who already teaches using an auction where the commercial offers will be displayed in an order corresponding to the discount amount offered (i.e., highest discount first, second highest discount second, and so forth), etc… and for which the highest discount may be adjusted via a commission to equal the second highest discount + an increment) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Carlson to the device/method of Monteverde such that the placement for each respective discount of a respective remaining vendor (e.g. PapaJohns ® ) is auctioned according to a First-price auction rather than a Vickrey auction and therefore corresponds to a respective maximum discount (e.g. $5) as initially offered by each of the respective remaining vendors because Monteverde and Carlson are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

/Michael J Sittner/
Primary Examiner, Art Unit 3622



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner note: For a Vickrey or second-price auction, the clearing price is computed based on incrementing the second-place bid. As a specific example, for a second-price auction, if the highest bid is $1, and the second-highest bid is 75 cents, the clearing price is 75 cents plus an incremental amount, e.g. 1 cent [i.e. the increment], and therefore equals 76 cents.
        2 Examiner note: For a second-price auction, the clearing price is computed based on incrementing the second-place bid. As a specific example, for a second-price auction, if the highest bid is $1, and the second-highest bid is 75 cents, the clearing price is 75 cents plus 1 cent [i.e. the increment] equals 76 cents.